PERRITT FUNDS, INC. 300 South Wacker Drive Suite 2880 Chicago, Illinois 60606 March 5 2012 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: PERRITT FUNDS, INC. (the “Company”) 333-114371 and 811-21556 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Company on behalf of its series, the Perritt Emerging Opportunities Fund, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from the forms of Prospectus and Statement of Additional Information contained in the most recent amendment to the Company’s Registration Statement (i.e. Post-Effective Amendment No. 10 to the Company’s Registration Statement on Form N-1A).Post-Effective Amendment No. 10 was filed electronically via EDGAR on February28,2012. If you have any questions or require further information, do not hesitate to contact the undersigned at (312) 669-1650. Sincerely yours, PERRITT FUNDS, INC. /s/ Lynn E. Burmeister Lynn E. Burmeister Vice President and Chief Compliance Officer
